570 So.2d 362 (1990)
Douglas J. LOVE, Petitioner,
v.
Eloise Posey CRUGER, As Parent and Guardian of the Minor, Ashanti Posey, Respondent.
No. 90-2077.
District Court of Appeal of Florida, Fourth District.
October 31, 1990.
Rehearing and Clarification Denied December 17, 1990.
James C. Sawran of Billing, Cochran, Heath, Lyles & Mauro, P.A., Fort Lauderdale, for petitioner.
Richard J. Roselli of Krupnick, Campbell, Malone and Roselli, P.A., Fort Lauderdale, for respondent.
PER CURIAM.
Douglas J. Love, M.D., defendant in a medical malpractice suit concerning treatment of a child's fractured thumb, seeks review of an order of the Broward County Circuit Court overruling his objection to a notice of production addressed to three nonparty hospitals in which petitioner has staff privileges. The order effectively authorizes production of a copy of Dr. Love's application for privileges at each of the hospitals and a copy of the document delineating the privileges granted Dr. Love at each of the hospitals. The order makes provision for protection from discovery of any confidential notations which may have been made on the originals of these documents, by allowing petitioner to move for in camera hearing if there are notations on them.
In light of the policy that lies behind the confidentially of records and deliberations of medical review committees, see, e.g., Dade County Medical Association v. Hlis, 372 So.2d 117 (Fla. 3d DCA 1979), as well as the construction placed upon sections 766.101 and 395.011, Florida Statutes, in *363 Tarpon Springs General Hospital v. Hudak, 556 So.2d 831 (Fla. 2d DCA 1980), we believe the items here sought to be produced are privileged from discovery.
The writ is granted, and the trial court's order overruling petitioner's objection is quashed.
DOWNEY and GARRETT, JJ., concur.
GUNTHER, J., dissents without opinion.